Citation Nr: 0813712	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from April 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A current jaw disorder related to the veteran's military 
service has not been shown.  


CONCLUSION OF LAW

A jaw disorder, to include residuals from inservice jaw 
surgery, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a jaw disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a jaw disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA examination report, 
and VA medical treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a January 2007 
statement, the veteran asserted that there were additional 
inservice dental records from the German dental clinic not in 
the claims file.  However, the inservice dental records of 
record detail the veteran's surgical extraction and resulting 
hospitalization in Germany.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file, to 
include private medical records.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records, to include service entrance and 
discharge examinations, are negative for a jaw disorder.  
April 1967 service medical records indicate that the veteran 
had intra-oral surgery for removal of the mandibular left 
impacted third molar tooth.  During the surgical removal of 
this tooth, the distal lingual root fractured and was "lost 
to the operator's vision."  The veteran was referred to a 
hospital where x-ray examinations of his head and neck 
consisted of the standard posterior-anterior view of the 
skull, right and left lateral jaw views of the mandible and 
laningram investigation of the left mandible and posterior-
anterior aspects of the entire mandible.  All examinations 
were reported as normal and negative for visualization of the 
suspected root fragment.  Exploratory procedures to find the 
root were determined to be unnecessary because the veteran 
was without fever, had no sensory nerve loss, and had no 
clinical palpable evidence of retained root fragment.  The 
final diagnoses were questionable displaced root tip into the 
left sub-lingual and pterygo-mandibular fascial spaces and 
displacement of root tip of tooth #17 into the mandibular 
neuron-vascular bundle.

In a September 2003 statement, the veteran stated that he 
currently experiences pain in his jaw.  He also stated that 
"slivers" of bone continue to "work out" from the surgery.

In a September 2004 VA medical examination, the veteran 
reported that he had never had fixation wires or fixation 
appliances placed for a jaw fracture.  The veteran reported 
that he had never sought medical care for jaw-related 
problems or taken any medications for jaw discomfort.  The 
examiner noted that the claims file documented the surgical 
extraction of the lower left third molar, but contained no 
evidence of bone or tissue loss of the maxilla, mandible, or 
hard palate, or loss of teeth due to trauma or injury.  
Panographic and full-mouth x-rays demonstrated no evidence of 
mandibular pathology associated with the lower left third 
molar.  The examiner found no history of trauma or injury to 
the maxilla, mandible, or hard palate, no loss of masticatory 
function, no loss of speech capabilities, and no evidence of 
temporomandibular joint abnormalities.  The examiner found 
that the veteran's intraincisal opening and lateral excursive 
movements were within normal limits.  Moreover, the examiner 
opined that small bone spicules or "slivers" working out 
from the surgical extraction site is a normal occurrence for 
up to several years after surgery.  Accordingly, the examiner 
opined that the right and left side occasional jaw discomfort 
experienced by the veteran was not likely caused by or a 
result of residuals of the inservice left third molar 
removal. 

In a June 2006 statement, the veteran stated that he 
experienced pain in his lower right jaw during the inservice 
surgery for tooth extraction in April 1967.  During the 
procedure, he braced his jaw with both hands and experienced 
intense pressure in his right jaw.  The veteran stated that 
he felt as though his right jaw became disjointed.  He stated 
that the dentist showed him the tooth after extraction and 
that a large section of the jaw bone was attached to it.  He 
stated that he has experienced pain in his left and right 
jaws since the surgery and that the pain has increased in 
severity over time.  Additionally, he stated that because of 
the inservice surgery, he is afraid of dentists and has 
avoided dental care.  

The Board finds that the evidence of record does not support 
service connection for a jaw disorder.  There is no currently 
diagnosed jaw disorder.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The veteran's medical records do not indicate 
a diagnosis for a jaw disorder at any time, to include 
residuals from inservice jaw surgery.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (holding that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even though the disability resolves prior to 
adjudication of the claim).  Although the veteran reported 
that he has experienced jaw pain since inservice surgery, 
pain is not a disability for VA purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted).  The veteran did have inservice 
extraction of the lower left third molar.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
But there is insufficient medical evidence of a nexus between 
the inservice surgery and any current jaw disorder.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  While the 
veteran's statements are competent evidence to establish that 
he experienced pain during the inservice surgery, his 
statements are not competent evidence to establish a medical 
opinion that the inservice surgery caused a current jaw 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not to establish a medical opinion); 
see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Although the veteran 
stated that he has experienced jaw pain from the surgery to 
the present, the medical evidence of record for approximately 
forty years after service discharge does not indicate any jaw 
disorder, to include residuals from inservice jaw surgery.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Moreover, the VA examiner reviewed the claims 
file, examined the veteran, provided a detailed explanation 
of the findings, and opined that the veteran's current 
occasional jaw discomfort was not likely caused by or a 
result of the inservice surgery.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Accordingly, service connection for a jaw 
disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as a current jaw disorder 
related to the veteran's military service has not been shown 
by the medical evidence of record, the preponderance of the 
evidence is against the veteran's claim and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a jaw disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


